TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00669-CR


Ex parte Aaron Lively





FROM THE DISTRICT COURT OF SAN SABA COUNTY, 33RD JUDICIAL DISTRICT

NO. 5249, HONORABLE GUILFORD JONES, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

This is an appeal from an order denying habeas corpus relief with respect to pretrial
bail.  See Tex. R. App. P. 31.  The Court has been advised that after this appeal was filed, appellant
Aaron Lively was convicted on his plea of guilty.  Because the pretrial bail issue is now moot, this
appeal is dismissed.


  
				David Puryear, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   April 24, 2003
Do Not Publish